IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRANDON WYCHE, §
§ No. 253, 2014
Defendant-Below, §
Appellant, §
§ Court Below — Superior Court
v. § of the State of Delaware
§ in and for New Castle County
STATE OF DELAWARE §
§ Cr. ID No. 1208026082A
Plaintiff-Below, §
Appellee. §

Submitted: March 11, 2015
Decided: March 26, 2015
ﬁfefore STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.

Upon appeal from the Superior Court. AFFIRMED.

Santino Ceccotti, Esquire, Ofﬁce of the Public Defender, Wilmington, Delaware,
Attorney for Defendant—Below, Appellant.

Andrew J. Vella, Esquire, Department of Justice, Wilmington, Delaware, Attorney
for Plaintiff-Below, Appellee.

HOLLAND, Justice:

A Grand Jury returned a four-count indictment against Erandon Wyche
(“Wyche”) charging him with Murder First Degree, Possession of a Firearm
During the Commission of a Felony (“PFDCF”), Possession of a Deadly Weapon
by a Person Prohibited (“PDWBPP”), and Possession of a Firearm By a Person
Prohibited (“PFBPP”). The case proceeded to a jury trial, which resulted in a hung
jury on June 24, 2013. On February 17, 2014, Wyche ﬁled a motion in limine to
exclude the prior recorded statement of a witness for the State, Carlyle Braithwaite
(“Braithwaite”). The Superior Court denied the motion and the matter proceeded
to a second trial. A jury found Wyche guilty of Murder First Degree and PFDCF.1
The Superior Court sentenced Wyche to be incarcerated for a term of life plus 25
years.

In this appeal, Wyche argues that Braithwaite’s statement to the police was
involuntary because the police failed to administer [Miranda warnings prior to
questioning him. Wyche relies on Taylor v. State2 in support of his contention that
an unwarned statement made by a witness in custody is always presumptively
involuntary. That broad argument is inconsistent with our limited holding in

Taylor.

1 On March 27, 2014, the State entered a nolle prasequi on the PDWBPP charge. The PFBPP
charge was severed by the Superior Court on June 24, 2013.
2 Taylor v. State, 23 A.3d 851, 855-56 (Del. 2011).

2

The record supports the Superior Court’s conclusion that ﬁraithwaite’s
statement, which was not self-incriminating, was the product of an uncoerced and
voluntary decision to speak with the police. Therefore, the Superior Court
properly admitted Braithwaite’s statement into evidence under 11 Del. C. § 3507
(“Section 3507”). Accordingly, the Superior Court’s judgment of convictions must
be afﬁrmed.

Facts

On March 12, 2011, BJ Merrell (“Merrell”) shot Wyche in the head during a
robbery. Wyche recovered and Merrell was never charged in the shooting. On
August 30, 2012, Merell was hanging out in a park, playing dice and basketball
with Michael Newkirk, Carlyle Braithwaite, and Michelle Newkirk, Merrell’s
girlfriend. Earlier that day, Wyche had driven up to Michael with a gun in his lap
and told him that Michelle and Merrell had shot him and “they had to go.” During
the dice game, Wyche and Kevann McCasline arrived at the park in McCasline’s
car, and Wyche walked over to the group in camouﬂage shorts and a black t-shirt.
Michael Newkirk testiﬁed that Wyche and Merrell began ﬁghting and Wyche
pulled out a gun. Michelle Newkirk testiﬁed that she saw Wyche shoot Merrell,
which is consistent with her statement given to police at the scene of the shooting.

Merrell died as a result of the gunshot wound. Wyche was apprehended near the

scene not long after the shooting. The police were not able to recover the weapon

or any shell casings.

Immediately after the shooting, police tried to locate Braithwaite but were
unable to ﬁnd him until December 2012, when he was arrested on unrelated theft
charges. After his arrest, Braithwaite was interviewed by police, who recorded it.
His parents and his attorney were not present, and he was not read his Miranda
rights before the interview. He was 17 years old at the time.

The interview lasted for about two hours, and the interviewing ofﬁcer
testiﬁed that he did not speak to Braithwaite about the shooting before the
interview began. At the beginning of their conversation, Egraithwaite noted that he
was nervous about discussing the incident because he was worried about his
mother and little brother and did not want anything to happen to them. He
admitted that he had been hiding out from the police.

The interviewing ofﬁcer did not push Braithwaite to speak or make threats.
Instead, the ofﬁcer said that the police would help if Braithwaite or his family was
threatened. This seemed to put Braithwaite’s concerns to rest, as he then offered,
“I’m going to cooperate, don’t get me wrong. . . . That’s what I want though.”
The interviewing ofﬁcer then asked Braithwaite to “tell [him] the story,” and
Braithwaite gave a detailed account of the August 30 shooting. He stated he was

aware of the threat communicated to Michael by Wyche. He said that he was

worried when Wyche arrived at the park, and he wanted to leave. He stated that he
saw Wyche approach Merrell, and after the two began talking, Wyche pulled out a
gun and Merrell tried to hit him. Wyche then shot Merrell. Eraithwaite also
identiﬁed Wyche in a photographic line-up as the shooter.

At trial, the State secured Braithwaite’s appearance with a material witness
warrant. Braithwaite was uncooperative on the stand; he stated that he was unsure
or had no memory of many of the statements he made to the police and that any
statements he remembered were lies. The State then introduced his December
2012 statement into evidence under Section 3507, which allows the court to admit
voluntary out-of-court statements as afﬁrmative evidence.3

Standard of Review
A trial court’s ruling on the admissibility of a witness’ out-of—court

statement to an investigating police ofﬁcer pursuant to Section 3507 is reviewed on

3 Section 3507 provides:

(a) In a criminal prosecution, the voluntary out-of-court prior statement of a
witness who is present and subject to cross-examination may be used as
afﬁrmative evidence with substantive independent testimonial value.

(b) The rule in subsection (a) of this section shall apply regardless of whether the
witness’ in-court testimony is consistent with the prior statement or not. The
rule shall likewise apply with or without a showing of surprise by the
introducing party.

(c) This section shall not be construed to affect the rules concerning the
admission of statements of defendants or of those who are codefendants in the
same trial. This section shall also not apply to the statements of those whom
to cross-examine would be to subject to possible self-incrimination.

appeal for an abuse of discretion.4 Whether a witness voluntarily made his or her
out-of-court statement is an issue of fact that must be supported by competent
evidence. The trial judge’s decision regarding the voluntariness of a Section 3507
statement is reversible only if that factual determination was clearly erroneous.5
Braithwaite’s Statement Was Voluntary

When the State intends to introduce a statement under Section 3507, “[t]he
prosecutor must offer the statement before the conclusion of the declarant’s direct
examination and must demonstrate the voluntariness of the statement during direct
examination. The trial judge must make a ﬁnding that the out-of-court statement

was voluntary before allowing the jury to hear it.”5

Wyche contends that the
Superior Court erred when it permitted the State to present Braithwaite’s statement
to the jury under Section 3507 because Braithwaite was not read his Miranda
rights and, therefore, his statement was presumptively involuntary.

Because custodial interrogations have an inherently coercive quality, the
absence of certain procedural safeguards, including Mranda warnings, can render

a custodial statement by a Section 35 07 witness involuntary but only under very

limited circumstances.7 Generally, however, Delaware courts take a “totality of the

4Ftonnmy v. State, 893 A.2d 507, 515 (Del. 2006); Barnes v. State, 858 A.2d 942, 944-45 (Del.
2004).

5 Turner v. State, 5 A.3d 612, 613-15 (Del. 2010); Martin v. State, 433 A.2d 1025, 1032-33 (Del.
1981); Flonnory, 893 A.2d at 515.

6 Smith v. State, 669 A.2d 1, 7 (Del. 1995).

7 Taylor, 23 A.3d at 855-56.

circumstances” approach in determining whether the witness’ “will was
overborne” such that the proffered Section 3507 statement was not “the product of
a rational intellect and a free will."8 “A totality of the circumstances
approach. . . requires the reviewing court to consider the speciﬁc tactics utilized by
the police in eliciting the admissions, the details of the interrogation, and the

3’9

characteristics of the defendant. The factors that bear on these circumstances

include:

the youth of the accused; his lack of education or his low intelligence;
the lack of any advice to the accused of his constitutional rights; the
length of detention; the repeated and prolonged nature of the

questioning; and the use of physical punishment such as the
deprivation of food or sleep.10

Wyche relies upon Taylor in support of his argument that a witness
statement made without Miranda warnings is presumptively involuntary. In
Taylor, we held that under the circumstances of that case, an unwarned witness’
statement implicating a defendant was not voluntary and thus could not be
introduced into evidence under Section 3507 at the defendant’s trial]1 In Taylor, a
homeless 26-year-old man, had witnessed a shooting for which the defendant was

charged.“2 He was taken into custody and told that he was being arrested on a

8 State v. Rooks, 401 A.2d 943, 949-50 (Del. 1979).

9 Baynard v. State, 518 A.2d 682, 690 (Del. 1986) (citing Rachlin v. United States, 723 F.2d
1373, 1377 (8th Cir. 1983)) .

1° Id. (quoting Schneckloth v. Bustamonte, 412 ms. 213, 226 (1973)).

” Taylor, 23 A.3d at 855—56.

“’- Id. at 853-54.

3 14

domestic violence charge.1 He was not read his Miranda rights. During
interrogation, after the witness denied knowing who committed the crime, the
police handcuffed him to the chair and falsely told him that he was under arrest for
the shooting crime he had witnessed.15 The police also reminded the witness that
he had young children to think about.16 The Witness then began crying and yelling,
and eventually gave a detailed account of the shooting, implicating the defendant.17
In Taylor, we held that “[w]here the procedural safeguards of Miranda are not
followed for a witness who is falsely told, but actually believes, he is under arrest,
constitutional consistency requires that any Section 3507 statement that
incriminates a third party be in admissible as well.”18

Wyche argues that the SuperiOr Court erred by not reading our decision in
Taylor as holding that any proffered Section 3507 statement by a witness in
custody is presumptively involuntary and inadmissible unless Miranda warnings
are given. Such a reading would expand our purposely narrow holding in Taylor,

which applied to the speciﬁc facts of that case: where a Section 3507 witness was

falsely told he was under arrest for the very crime about which he gave the

13 Id. at 354.

14 Id

15 

15 Id

17 

'3 Id. at 855-56 (emphasis added).

unwarned statement sought to be introduced under Section 3507. That was not the
situation presented in this appeal. We adhere to the limited holding in Taylor.

Although Braithwaite was not read his Mranda rights, he was not
questioned about the theﬁ charges for which he was properly under arrest at any
point during the interview. Braithwaite understood that he was not a suspect in the
August 30 shooting, and none of the statements that he made implicated him in any
crime, much less that one. Although Braithwaite was young, the Superior Court
found that he was not coerced by the police and that he cooperated willingly. The
police did not deceive, threaten, or provoke Braithwaite. Once the interview
began, Braithwaite spoke freely, at great length, and without encouragement.

The Superior Court correctly determined that Braithwaite’s statement was
not presumptively involuntary and that our narrow holding in Taylor does not
control the outcome in this case. The Superior Court properly applied the totality
of the circumstances test to the proffered Section 3507 statement by Braithwaite,
which our decision in Taylor acknowledged was the general rule.19 The factual
record supports the Superior Court’s conclusion under that test that Braithwaite’s

1.20 Therefore,

statement was a voluntary product of rational intellect and free wil
the Superior Court did not abuse its discretion by admitting Braithwaite’s

statement under Section 3507 at Wyche’s trial.

19 Id. at 853.
20 See Martin, 433 A.2d at 1032.

Conclusion

The Superior Court’s judgment of convictions is afﬁrmed.

10